Per Curiam,
The Act of May 25, 1874, P. L. 227, under which this rule for damages, etc., was granted, declares “ That, in all cases in which a writ of error or an appeal from a decree in equity shall delay the proceedings on the judgment of the inferior court, and in the opinion of the Supreme Court the same shall have been sued out merely for delay, damages at the rate of six per cent per annum shall be awarded upon the amount of said judgment or decree by the Supreme Court, and an attorney fee of twenty dollars and cost of printing paper-book of the defendant in error or appellee shall be taxed and collected as part of the costs of suit.”
Without referring specially to the record, affidavits, answer, etc., it is sufficient to say that the facts, as they appear to us, bring this case within the mischief intended to be remedied by the act above quoted. W e are all of opinion that the appeal was taken merely for the purpose of delay. No other inference can be fairly drawn from the facts before us; and according to our ruling iñ O’Donnell v. Broad, 149 Pa. 24, Bachman v. Gross, 150 Pa. 516, Pennypacker v. Dear, 166 Pa. 284, and other cases, the plaintiff is entitled to the damages specified in the act.
The rule is therefore made absolute, and it is adjudged and decreed that damages, at the rate of six per centum per annum *268on tbe amount of tbe decree, be and tbe same are hereby awarded in favor of tbe plaintiff and against tbe defendants, together with an attorney fee of twenty dollars, and costs of printing appellee’s paper-book, if any, be taxed and collected as part of tbe costs.